Citation Nr: 0335670	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1973 to July 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2001 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On April 30, 2003, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran developed an acquired psychiatric disorder, 
to include PTSD and depressive symptoms, prior to active 
service.

2.  The veteran's pre-existing acquired psychiatric disorder 
did not increase in severity during his active service.

3.  The veteran's depression did not have onset during active 
service and did not increase in severity during active 
service.


CONCLUSIONS OF LAW

1.  PTSD, which pre-existed active service, was not 
aggravated by service.  38 U.S.C.A. §§ 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2003).

2.  A depressive disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a March 2001 letter, the RO notified the veteran of the 
evidence which VA would attempt to obtain and the evidence 
which he should submit in support of his claims.  In March 
2001, the veteran identified his postservice providers of 
psychiatric treatment and stated that there were no other 
records to submit.  At a July 2002 conference with the 
veteran and his representative, a Decision Review Officer 
notified them that VA would attempt to obtain any available 
additional service medical records.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A regulation, 38 C.F.R. § 3.304(f) (2003), provides the 
requirements for direct service connection for PTSD.  
However, in this case, the veteran is not seeking direct 
service connection for PTSD.  He contends, rather, that PTSD 
which pre-existed his period of active service was aggravated 
in service.  Therefore, the provisions of 38 C.F.R. 
§ 3.304(f) (2003) are not applicable in this case.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a)(b) (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, given the plain 
meaning of 38 U.S.C. 1153 and the purposes of veterans 
disability laws, temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The veteran's service medical records reveal that, at an 
examination for enlistment in July 1973, his psychiatric 
status was reported as normal.  In January 1975, the veteran 
requested counseling because of a lack of interest in his 
duties.  He stated that he was a loner off duty and had 
entertained ideas of self-injury without attempts.  The 
veteran was evaluated at a Naval Hospital by a psychiatrist , 
who reported as follows:

This young man presents a longstanding history of 
interpersonal difficulties and dependency frustrations.  
Problems, in part, relate to a traumatic event of 
adolescence.  Current symptoms of distractability, 
social withdrawal, despondency, and morbid obsessional 
thoughts are impairing his abilities to effectively 
perform his assignments.  He denies sleep or appetite 
impairment; presents no history of suicide attempts or 
formulated plan.  Mental status: affect is labile, mood 
is depressive, thought content is morbid.  My 
impression is that he is chronically depressed, related 
to a severe adjustment reaction of adolescence.  He is 
insightful and an excellent candidate for exploratory 
psychotherapeutic interventions.  This I have discussed 
with him and feel he is genuinely motivated to 
undertake this course, however, he explains that he may 
be transferred to reserve status in two weeks and will 
be returning home.  He plans to initiate treatment at 
that time.  Should this not come to pass, he has been 
invited to return to see me.

In statements to VA, the veteran has stated that, after 
seeing the Navy psychiatrist, he attended some group therapy 
sessions.  His service medical records contain an entry 
stating that he was "scheduled for group to meet 3-25-75" 
and entries "return to group" on dates in April, May, and 
June 1975, but no information about what was discussed in any 
such group was recorded.

At an examination for separation in May 1977, it was noted 
that the veteran's history included "Psychotherapy for 
chronic depression related to a severe adjustment reaction of 
adolescence, no comp. [complications], no seq. [sequelae]."

The veteran's first postservice mental health evaluation was 
in September 1997, approximately 20 years after his 
separation from service, by a private licensed social worker.  
The veteran was seen primarily for marital conflict with his 
second wife, from whom he was later divorced.  The diagnosis 
on Axis I was major depression.  The social worker noted that 
the veteran's personal history included an incident which 
occurred when he was 13 years of age.  He accidentally shot a 
friend, who became paralyzed from the gunshot injuries.

The veteran has been seen at a VA mental health clinic since 
December 2000, with a diagnosis of depression, not otherwise 
specified.  At these outpatient visits, he has indicated that 
he gets depressed thinking about when he shot his friend and 
he has nightmares concerning that childhood incident.

At a VA psychiatric examination in June 2001, on mental 
status examination, the veteran started crying and sobbing 
when the examiner brought up the subject of his traumatic 
event as a youngster when by accident he killed a friend.  
[As noted above, the veteran's friend survived the shooting 
but in a paralyzed state.]  The veteran showed a great deal 
of guilt and discomfort to the point that he had difficulty 
concentrating on the interview.  The veteran claimed to have 
amnesia for the event but stated that sometimes in his dreams 
he relives the whole episode.  He was coherent and relevant 
without any thought disorder.  He did not express any 
delusional thinking and had no difficulty with reality 
testing.  He was oriented and did not appear to suffer any 
organicity.  The main element in his mental status was the 
depression and feelings of guilt.  The diagnosis on Axis I 
was PTSD secondary to trauma suffered prior to military 
service.  The examiner commented that the veteran's 
depression is considered to be part of his PTSD due to trauma 
prior to military service.  The etiology of his depression 
was not considered to be due to any incident in service.  The 
examiner noted that there was no information that would make 
him think that incidents in military service increased the 
symptoms of PTSD.  

At the hearing in April 2003, the veteran testified that he 
had been depressed all of his life.  He contended in his 
testimony that his depression had worsened while he was on 
active duty.  He agreed with the VA psychiatric examiner that 
he suffered from PTSD prior to his active service related to 
the stressor of shooting his friend.

Based on the report of the Navy psychiatrist in January 1975 
and the report of the VA psychiatric examiner in June 2001, 
the Board finds that clear and unmistakable evidence 
demonstrates that an acquired psychiatric disorder, to 
include PTSD and depressive symptoms, existed before the 
veteran's entrance on active duty and that such acquired 
psychiatric disorder was not aggravated by his active 
service.  Therefore, the presumption that the veteran was in 
sound psychiatric condition at service entrance has been 
rebutted.   See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2003). 

The VA examiner in June 2001 found that the veteran's pre-
existing acquired psychiatric disorder did not increase in 
severity during his period of active service, and there is no 
competent medical evidence to the contrary.  Although the 
veteran has contended that his psychiatric status worsened 
during service, his service medical records do not show that 
his underlying psychiatric condition worsened, and there has 
been no medical finding or opinion by any physician or other 
mental health professional that the veteran's underlying 
psychiatric condition worsened in service.  As a layman, he 
is not qualified to offer an opinion on such a medical 
question.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In view of the fact that there is no medical 
evidence that the veteran's pre-existing acquired psychiatric 
disorder increased in severity in service, the Board finds 
that the veteran is not entitled to a presumption of 
aggravation.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a)(b) (2003); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

The Board finds that the opinions expressed by the VA 
psychiatric examiner in June 2001, which were based on the 
veteran's history and a clinical examination, are convincing 
evidence that the veteran developed an acquired psychiatric 
disorder, to include PTSD and depressive symptoms, prior to 
active service and that such disorder was not aggravated by 
service.  There is no credible evidence of record contrary to 
the VA examining psychiatrist's findings and opinion.  The 
Board, therefore, finds that pre-existing PTSD was not 
aggravated in service and that a depressive disorder was not 
incurred in or aggravated by service.  There is no evidence 
whatsoever that the veteran has ever been psychotic, and so 
service connection for psychosis on either a direct or 
presumptive basis is not warranted.  The Board concludes that 
the preponderance of the credible evidence is against the 
veteran's claims for service connection for PTSD and a 
depressive disorder.  Entitlement to those benefits is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2003)

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a depressive disorder 
is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



